Exhibit 10.1

AMENDED AND RESTATED ADVISORY AGREEMENT

This AMENDED AND RESTATED ADVISORY AGREEMENT (this “Agreement”) is entered into
on this the 26th day of August, 2013, by and among COLE REAL ESTATE INCOME
STRATEGY (DAILY NAV), INC., a Maryland corporation (the “Company”), COLE REAL
ESTATE INCOME STRATEGY (DAILY NAV) OPERATING PARTNERSHIP, LP, a Delaware limited
partnership (the “Operating Partnership”) and COLE REAL ESTATE INCOME STRATEGY
(DAILY NAV) ADVISORS, LLC, a Delaware limited liability company (the “Advisor”).

W I T N E S S E T H

WHEREAS, the Company intends to issue shares of the Company’s Wrap Class common
stock (the “W Shares), Advisor Class common stock (the “A Shares”) and
Institutional Class common stock (the “I Shares”), par value $.01, to the
public, upon registration of such shares with the Securities and Exchange
Commission pursuant to the Securities Act of 1933, as amended;

WHEREAS, the Company intends to qualify as a real estate investment trust and to
invest its funds in investments permitted by the terms of the Company’s Articles
of Amendment and Restatement and Sections 856 through 860 of the Internal
Revenue Code;

WHEREAS, the Company is the general partner of the Operating Partnership and
intends to conduct substantially all of its business through the Operating
Partnership;

WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the experience, sources of information, advice, assistance and certain
facilities available to the Advisor and to have the Advisor undertake the duties
and responsibilities hereinafter set forth, on behalf of, and subject to the
supervision of the Board of Directors of the Company, all as provided herein;

WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board, on the terms and conditions hereinafter set forth;

WHEREAS, the Company, the Operating Partnership and the Advisor entered into an
Advisory Agreement (the “Advisory Agreement”) dated September 28, 2011; and

WHEREAS, the Company, the Operating Partnership and the Advisor wish to amend
and restate the Advisory Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
amend and restate the Advisory Agreement as follows:

ARTICLE I

DEFINITIONS

The following defined terms used in this Agreement shall have the meanings
specified below:

A Shares. Shares of the Company’s $0.01 par value common stock that have been
designated as Advisor Class.

Acquisition Expenses. Any and all expenses incurred by the Company, the
Operating Partnership, the Advisor, or any of their Affiliates in connection
with the selection, evaluation, structuring, acquisition or development of any
Asset, whether or not acquired, including, without limitation, legal fees and
expenses, travel and communications expenses, costs of appraisals, nonrefundable
option payments on property not acquired, accounting fees and expenses, and
title insurance premiums.



--------------------------------------------------------------------------------

Advisor. Cole Real Estate Income Strategy (Daily NAV) Advisors, LLC, a Delaware
limited liability company, any successor advisor to the Company, the Operating
Partnership or any Person to which Cole Real Estate Income Strategy (Daily NAV)
Advisors, LLC, or any successor advisor subcontracts all or substantially all of
its functions. Notwithstanding the foregoing, a Person hired or retained by Cole
Real Estate Income Strategy (Daily NAV) Advisors, LLC to perform sub-advisory or
property management and related services for the Company or the Operating
Partnership that is not hired or retained to perform substantially all of the
functions of Cole Real Estate Income Strategy (Daily NAV) Advisors, LLC with
respect to the Company or the Operating Partnership as a whole shall not be
deemed to be an Advisor.

Advisory Fee. The fee payable to the Advisor pursuant to Section 3.01(b) of this
Agreement.

Affiliate or Affiliated. As to any Person, (i) any Person directly or indirectly
owning, controlling, or holding, with the power to vote, 10.0% or more of the
outstanding voting securities of such Person; (ii) any Person 10.0% or more of
whose outstanding voting securities are directly or indirectly owned,
controlled, or held, with power to vote, by such other Person; (iii) any Person,
directly or indirectly, controlling, controlled by, or under common control with
such Person; (iv) any executive officer, director, trustee or general partner of
such Person; and (v) any legal entity for which such Person acts as an executive
officer, director, trustee or general partner.

Annual Total Return. As further described in Section 3.01, the investment return
provided to Stockholders shall be equal to distributions paid per Share over the
calendar year (or such other applicable period), adjusted for change in NAV per
share for the applicable class over the calendar year (or such other applicable
period).

Articles of Incorporation. The Articles of Incorporation of the Company filed
with the Maryland State Department of Assessments and Taxation in accordance
with the Maryland General Corporation Law, as amended from time to time.

Assets. Properties, Mortgages and other direct or indirect investments in equity
interests in, or loans secured by, Real Property owned by the Company, directly
or indirectly through one or more of its Affiliates.

Average Invested Assets. For a specified period, the average of the aggregate
book value of the Assets, before reserves for depreciation, amortization, bad
debts or other similar non-cash reserves, other than impairment charges,
computed by taking the average of such values at the end of each business day
during such period.

Base NAV. Base NAV has the meaning set forth in 3.01(c).

Board. The Board of Directors of the Company.

Business Day. Any day the New York Stock Exchange is open for trading.

Bylaws. The bylaws of the Company, as the same are in effect as amended from
time to time.

Change of Control. Any event (including, without limitation, issue, transfer or
other disposition of Shares of capital stock of the Company or equity interests
in the Operating Partnership, merger, share exchange or consolidation) after
which any “person” (as that term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-j of the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Company or the Operating
Partnership representing greater than 50% or more of the combined voting power
of the Company’s or the Operating Partnership’s then outstanding securities,
respectively; provided, that, a Change of Control shall not be deemed to occur
as a result of any widely distributed public offering of the Shares.

 

2



--------------------------------------------------------------------------------

Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

Company. Cole Real Estate Income Strategy (Daily NAV), Inc., a corporation
organized under the laws of the State of Maryland.

Dealer Manager. Cole Capital Corporation, an Affiliate of the Advisor, or such
Person selected by the Board to act as the dealer manager for an Offering.

Dealer Manager Fee. The dealer manager fee payable to the Dealer Manager as
described in the Company’s Prospectus.

Director. A member of the Board.

Distribution Fee. The distribution fee payable to the Dealer Manager as
described in the Company’s Prospectus.

Distributions. Any dividends or other distributions of money or other property
by the Company to owners of Shares, including distributions that may constitute
a return of capital for federal income tax purposes.

Ending NAV. Ending NAV has the meaning set forth in 3.01(c).

Fees. The Advisory Fee and the Performance Fee.

Gross Proceeds. The aggregate purchase price of all Shares sold for the account
of the Company through an Offering, without deduction for Dealer Manager Fees,
Distribution Fees or Organization and Offering Expenses. For the purpose of
computing Gross Proceeds, the purchase price of any Share for which reduced
Dealer Manager Fees or Distribution Fees are paid to the Dealer Manager or a
Soliciting Dealer (where net proceeds to the Company are not reduced) shall be
deemed to be the full amount of the Offering price per Share pursuant to the
Prospectus for such Offering without reduction.

Independent Director. A Director who is not, and within the last two years has
not been, directly or indirectly associated with the Sponsor or the Advisor by
virtue of (i) ownership of an interest in the Sponsor, the Advisor or any of
their Affiliates, (ii) employment by the Sponsor, the Advisor or any of their
Affiliates, (iii) service as an officer or director of the Sponsor, the Advisor
or any of their Affiliates, (iv) performance of services, other than as a
Director, for the Company, (v) service as a director or trustee of more than
three real estate investment trusts organized by the Sponsor or advised by the
Advisor or (vi) maintenance of a material business or professional relationship
with the Sponsor, the Advisor or any of their Affiliates. A business or
professional relationship is considered “material” per se if the gross revenue
derived by the prospective Independent Director from the Sponsor, the Advisor
and their Affiliates exceeds 5.0% of either (x) the prospective Independent
Director’s annual gross revenue, derived from all sources, during either of the
last two years, or (y) the prospective Independent Director’s net worth on a
fair market value basis. An indirect relationship with the Sponsor or the
Advisor shall include circumstances in which a Director’s spouse, parent, child,
sibling, mother- or father-in-law, son- or daughter-in-law, or brother- or
sister-in-law is or has been associated with the Sponsor, the Advisor, any of
their Affiliates or the Company.

Independent Valuation Expert. A firm that is (i) engaged to a substantial degree
in the business of conducting appraisals of real estate portfolios, (ii) not
affiliated with the Advisor and (iii) engaged by the Company with the approval
of the Board to appraise the Assets pursuant to the Valuation Guidelines.

I Shares. Shares of the Company’s $0.01 par value common stock that have been
designated as Institutional Class.

 

3



--------------------------------------------------------------------------------

Joint Ventures. The joint venture or partnership arrangements in which the
Company or the Operating Partnership is a co-venturer or general partner which
are established to acquire or hold Assets.

Mortgages. In connection with mortgage financing provided, invested in or
purchased by the Company, all of the notes, deeds of trust, security interests
or other evidences of indebtedness or obligations, which are secured or
collateralized by Real Property owned by the borrowers under such notes, deeds
of trust, security interests or other evidences of indebtedness or obligations.

NASAA Guidelines. The Statement of Policy Regarding Real Estate Investment
Trusts published by the North American Securities Administrators Association,
Inc. on May 7, 2007, and in effect on the date hereof.

NAV. The Company’s net asset value, calculated for each class of Shares pursuant
to the Valuation Guidelines.

Net Income. For any period, the Company’s total revenues applicable to such
period, less the total expenses applicable to such period other than additions
to reserves for depreciation, bad debts or other similar non-cash reserves and
excluding any gain from the sale of the Assets or Other Investments.

Offering. Any public offering and sale of Shares pursuant to an effective
registration statement filed under the Securities Act, other than a public
offering of Shares under a distribution reinvestment plan and Shares offered
under any employee benefit plan.

Operating Expenses. All costs and expenses paid or incurred by the Company, as
determined under generally accepted accounting principles which are in any way
related to the operation of the Company or to Company business, including the
Advisory Fee, but excluding (i) the expenses of raising capital such as
Organization and Offering Expenses, legal, audit, accounting, underwriting,
brokerage, registration, and other fees, printing and other such expenses and
tax incurred in connection with the issuance, distribution, transfer and
registration of securities, (ii) interest payments, (iii) taxes, (iv) non-cash
expenditures such as depreciation, amortization and bad debt reserves,
(v) incentive fees paid in compliance with the NASAA Guidelines;
(vi) Acquisition Expenses, (vii) real estate commissions on the sale of Real
Property, and (viii) other fees and expenses connected with the acquisition,
disposition, management and ownership of real estate interests, mortgages or
other property (including the costs of foreclosure, insurance premiums, legal
services, maintenance, repair, and improvement of property). The definition of
“Operating Expenses” set forth above is intended to encompass only those
expenses which are required to be treated as Operating Expenses under the NASAA
Guidelines. As a result, and notwithstanding the definition set forth above, any
expense of the Company which is not part of Operating Expenses under the NASAA
Guidelines shall not be treated as part of Operating Expenses for purposes
hereof.

Operating Partnership. Operating Partnership shall have the meaning set forth in
the preamble of the Agreement.

Organization and Offering Expenses. All expenses incurred by and to be paid from
the assets of the Company in connection with and in preparing the Company for
registration of and subsequently offering and distributing its Shares to the
public, including, but not limited to, total underwriting and brokerage
discounts and commissions (including fees of the underwriters’ attorneys);
expenses for printing, engraving and mailing; salaries of employees while
engaged in sales activities; charges of transfer agents, registrars, trustees,
escrow holders, depositaries and experts; and expenses of qualification of the
sale of the securities under federal and state laws, including taxes and fees;
and accountants’ and attorneys’ fees.

Other Investments. Any investments by the Company or the Operating Partnership
in (i) debt and equity interests that are unrelated to real estate, including
(a) securities such as common stocks, preferred stocks and options to acquire
stock and (b) debt and derivative securities; and (ii) transactions designed to
limit the Company’s or the Operating Partnership’s exposure to market
volatility, illiquidity, interest rate or other risk related to the Company’s or
the Operating Partnership’s real-estate related, equity or debt securities.

Performance Fee. The fee payable to the Advisor pursuant to Section 3.01(c) of
this Agreement.

 

4



--------------------------------------------------------------------------------

Person. An individual, corporation, business trust, estate, trust, partnership,
limited liability company or other legal entity.

Priority Return. Priority Return Percentage has the meaning set forth in
3.01(c).

Property or Properties. As the context requires, any, or all, respectively, of
the Real Property acquired by the Company, either directly or indirectly
(whether through Joint Venture or other partnership or investment interests).

Prospectus. Prospectus has the meaning set forth in Section 2(10) of the
Securities Act, including a preliminary prospectus, an offering circular as
described in Rule 253 of the General Rules and Regulations under the Securities
Act or, in the case of an intrastate offering, any document by whatever name
known, utilized for the purpose of offering and selling securities of the
Company to the public.

Real Estate Related Assets. Any investments by the Company or the Operating
Partnership in (i) mortgage, mezzanine, bridge and other loans on Real Property,
(ii) equity securities such as common stocks, preferred stocks and convertible
securities of public or private real estate companies, and (iii) debt securities
such as collateralized mortgage backed securities, commercial mortgages and
other debt securities.

Real Property. Land, rights in land (including leasehold interests), and any
buildings, structures, improvements, furnishings, fixtures and equipment located
on or used in connection with land and rights or interests in land owned from
time to time by Company, the Operating Partnership or subsidiary thereof, either
directly or through Joint Ventures.

REIT. A corporation, trust, association or other legal entity (other than a real
estate syndication) that is engaged primarily in investing in equity interests
in real estate (including fee ownership and leasehold interests) or in loans
secured by real estate or both in accordance with Sections 856 through 860 of
the Code.

Registration Statement. That certain registration statement on Form S-11, as
amended, of the Company filed with the Securities and Exchange Commission
related to the registration of the Shares.

Securities Act. The Securities Act of 1933, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Securities Act
shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.

Shares. Any Shares of the Company’s common stock, par value $.01 per share,
including W Shares, A Shares and I Shares.

Soliciting Dealers. Broker-dealers who are members of the Financial Industry
Regulatory Authority, Inc., or that are exempt from broker-dealer registration,
and who, in either case, have executed participating broker or other agreements
with the Dealer Manager to sell Shares.

Sponsor. Cole Holdings Corporation.

Starting NAV. Starting NAV has the meaning set forth in 3.01(c).

Stockholders. The record holders of the Shares as maintained in the books and
records of the Company or its transfer agent.

Sub-Advisor. Sub-Advisor and Sub-Advisors shall have the meaning set forth in
Section 2.04.

Termination Date. The date of termination of this Agreement.

Valuation Guidelines. The valuation guidelines adopted by the Board, as amended
from time to time and as described in the Company’s Prospectus.

W Shares. Shares of the Company’s $0.01 par value common stock that have been
designated as Wrap Class.

 

5



--------------------------------------------------------------------------------

2%/25% Guidelines. The requirement pursuant to the NASAA Guidelines that, in any
four consecutive fiscal quarters, total Operating Expenses not exceed the
greater of 2% of Average Invested Assets during such period or 25% of Net Income
over the same period.

ARTICLE II

THE ADVISOR

2.01 Appointment. The Company hereby appoints the Advisor to serve as its
advisor on the terms and conditions set forth in this Agreement, and the Advisor
hereby accepts such appointment. By accepting such appointment, the Advisor
acknowledges that it has contractual and fiduciary responsibility to the Company
and the Stockholders.

2.02 Duties of the Advisor. Subject to Section 2.08, the Advisor undertakes to
use its commercially reasonable best efforts to present to the Company potential
investment opportunities consistent with the investment objectives and policies
of the Company as determined and adopted from time to time by the Board. In
performance of this undertaking, subject to the supervision of the Board and
consistent with the provisions of the Company’s most recent Prospectus for
Shares, Articles of Incorporation and Bylaws, the Advisor shall, either directly
or by engaging a duly qualified and licensed Affiliate of the Advisor or other
duly qualified and licensed Person:

(a) serve as the Company’s investment and financial advisor and provide research
and economic and statistical data in connection with the Assets and the
Company’s investment policies;

(b) determine the proper allocation of the Company’s and Operating Partnership’s
Assets between (i) retail, office and industrial properties, (ii) Real Estate
Related Assets and Other Investments, and (iii) cash and cash equivalents and
other short-term investments;

(c) select a Sub-Advisor, joint venture and strategic partners, and service
providers for the Company and structure corresponding agreements;

(d) provide the daily management of the Company and perform and supervise the
various administrative functions reasonably necessary for the management and
operations of the Company;

(e) provide property management and leasing services;

(f) maintain and preserve the books and records of the Company, including stock
books and records reflecting a record of the Stockholders and their ownership of
each class of Shares;

(g) investigate, select, and, on behalf of the Company and the Operating
Partnership, engage and conduct business with such Persons as the Advisor deems
necessary to the proper performance of its obligations hereunder, including but
not limited to consultants, accountants, correspondents, lenders, technical
advisors, attorneys, brokers, underwriters, corporate fiduciaries, escrow
agents, depositaries, custodians, agents for collection, insurers, insurance
agents, banks, builders, developers, property owners, mortgagors, property
management companies, transfer agents and any and all agents for any of the
foregoing, including Affiliates of the Advisor, and Persons acting in any other
capacity deemed by the Advisor necessary or desirable for the performance of any
of the foregoing services, including but not limited to entering into contracts
in the name of the Company with any of the foregoing;

(h) consult with, and provide information to, the officers and the Board and
assist the Board in the formulation and implementation of the Company’s
financial policies, and, as necessary, furnish the Board with advice and
recommendations with respect to the making of investments consistent with the
investment objectives and policies of the Company and in connection with any
borrowings proposed to be undertaken by the Company;

(i) subject to the provisions of Sections 2.02(m) and 2.03 hereof, (i) locate,
analyze and select potential investments in Assets and Other Investments,
(ii) structure and negotiate the terms and conditions of transactions pursuant
to which investment in Assets and Other Investments will be made; (iii) make
investments in Assets and Other Investments on behalf of the Company or the
Operating Partnership in compliance with the investment

 

6



--------------------------------------------------------------------------------

objectives and policies of the Company; (iv) arrange, structure and negotiate
financing and refinancing and make other changes in the asset or capital
structure of, and dispose of, reinvest the proceeds from the sale of, or
otherwise deal with the investments in, Assets and Other Investments; (v) enter
into leases of Property and service contracts for Assets; and (vi) review and
analyze each Property’s operating and capital budget; and, to the extent
necessary, perform all other operational functions for the maintenance and
administration of such Assets, including the servicing of Mortgages;

(j) provide input in connection with the valuations performed by the Independent
Valuation Expert;

(k) monitor the Independent Valuation Expert’s valuation process to ensure that
it complies with the Valuation Guidelines and report on such compliance to the
Board on a quarterly basis;

(l) provide the Board with periodic reports regarding prospective investments in
Assets and Other Investments;

(m) if a transaction requires approval by the Board, deliver to the Board all
documents required by them to properly evaluate the proposed transaction;

(n) obtain the prior approval of a majority of the Independent Directors and a
majority of the Board not otherwise interested in any transaction with the
Advisor or its Affiliates;

(o) negotiate on behalf of the Company with banks or lenders for loans to be
made to the Company, negotiate on behalf of the Company with investment banking
firms and broker-dealers, and negotiate private sales of Shares and other
securities of the Company or obtain loans for the Company, as and when
appropriate, but in no event in such a way so that the Advisor shall be acting
as broker-dealer or underwriter; and provided, further, that any fees and costs
payable to third parties incurred by the Advisor in connection with the
foregoing shall be the responsibility of the Company;

(p) obtain reports (which may be prepared by or for the Advisor or its
Affiliates), where appropriate, concerning the value of investments or
contemplated investments of the Company in Assets and Other Investments;

(q) from time to time, or at any time reasonably requested by the Board, make
reports to the Board of its performance of services to the Company under this
Agreement;

(r) provide the Company with, or assist the Company in arranging for, all
necessary cash management services;

(s) deliver to or maintain on behalf of the Company copies of all appraisals
obtained in connection with the investments in Assets and Other Investments;

(t) upon request of the Company, act, or obtain the services of others to act,
as attorney-in-fact or agent of the Company in making, requiring and disposing
of Assets and Other Investments, disbursing, and collecting the funds, paying
the debts and fulfilling the obligations of the Company and handling,
prosecuting and settling any claims of the Company, including foreclosing and
otherwise enforcing mortgage and other liens and security interests comprising
any of the Assets and Other Investments;

(u) arrange for the disposal of Properties on the Company’s behalf in compliance
with the Company’s investment objectives and policies as stated in the Company’s
most recent Prospectus for Shares;

(v) supervise the preparation and filing and distribution of returns and reports
to governmental agencies and to Stockholders and other investors and act on
behalf of the Company in connection with investor relations;

(w) oversee recruitment and hiring of personnel who will have direct
responsibility for the operations of each property we acquire, which may
include, but is not limited to, on-site managers and building and maintenance
personnel, and direct and establish policies for such personnel;

 

7



--------------------------------------------------------------------------------

(x) provide office space, equipment and supplies as required for the performance
of the foregoing services as Advisor;

(y) assist the Company in preparing all reports and returns required by the
Securities and Exchange Commission, Internal Revenue Service and other state or
federal governmental agencies; and

(z) do all things necessary to assure its ability to render the services
described in this Agreement.

2.03 Authority of Advisor. Pursuant to the terms of this Agreement, including
the duties set forth in Section 2.02 and the restrictions included in this
Section 2.03 and in Section 2.07, and subject to the continuing and exclusive
authority of the Board over the management of the Company, the Board hereby
delegates to the Advisor the authority to (i) find and evaluate investment
opportunities for the Company and the Operating Partnership consistent with the
Company’s investment objectives, (ii) structure the terms and conditions of
transactions pursuant to which investments will be made or acquired for the
Company or the Operating Partnership, (iii) acquire Properties, make and acquire
Mortgages and other loans and invest in Assets and Other Investments in
compliance with the investment objectives and policies of the Company,
(iv) arrange for financing and refinancing of Assets, (v) enter into leases for
the Properties and service contracts for the Assets with duly qualified and
licensed non-affiliated and Affiliated Persons, including oversight of
non-affiliated and Affiliated Persons that perform property management,
acquisition, advisory, disposition or other services for the Company, and
(vi) arrange for, or provide, accounting and other record-keeping functions at
the Asset level.

The Board may, at any time upon the giving of notice to the Advisor, modify or
revoke the authority set forth in this Section 2.03, provided however, that such
modification or revocation shall be effective upon receipt by the Advisor or
such later date as is specified by the Board and included in the notice provided
to the Company and such modification or revocation shall not be applicable to
investment transactions to which the Advisor has committed the Company prior to
the date of receipt by the Advisor of such notification, or, if later, the
effective date of such modification or revocation specified by the Board.

2.04 Sub-Advisors. The Advisor is hereby authorized to enter into one or more
sub-advisory agreements with other investment advisors, including any Affiliate
of the Advisor (each, a “Sub-Advisor”) pursuant to which the Advisor may obtain
the services of the Sub-Advisor(s) to assist the Advisor in fulfilling any of
its responsibilities hereunder. Specifically, the Advisor may retain a
Sub-Advisor to recommend specific real properties, securities or other
investments based upon the Company’s investment objectives, policies, guidelines
and restrictions, and work, along with the Advisor, in sourcing, structuring,
negotiating, arranging or effecting the acquisition or disposition of such
investments and monitoring investments on behalf of the Company, subject to the
oversight of the Advisor and the Board.

(a) Unless otherwise agreed upon by the Company, the Advisor and not the Company
shall be responsible for any compensation payable to any Sub-Advisor.
Notwithstanding the foregoing, the Company shall reimburse the Advisor for any
expenses properly incurred by the Sub-Advisor, to the extent such expenses would
be reimbursable if incurred by the Advisor pursuant to the terms of Section 3.02
hereof, in order for the Advisor to timely reimburse the Sub-Advisor for such
out-of-pocket costs.

(b) Any sub-advisory agreement entered into by the Advisor shall be in
accordance with the requirements of the Articles of Incorporation, Bylaws, and
all applicable federal and state laws and regulations.

2.05 Bank Accounts. The Advisor may establish and maintain one or more bank
accounts in its own name for the account of the Company and the Operating
Partnership and may collect and deposit into any such account or accounts, and
disburse from any such account or accounts, any money on behalf of the Company
or the Operating Partnership, under such terms and conditions as the Board may
approve, provided that no funds of the Company or the Operating Partnership
shall be commingled with the funds of the Advisor; and the Advisor shall from
time to time, upon request by the Board, its Audit Committee or the auditors of
the Company, render appropriate accountings of such collections and payments to
the Board, its Audit Committee and the auditors of the Company.

2.06 Records; Access. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the Board
and by counsel, auditors and authorized agents of the Company, at any time or
from time to time, upon reasonable request, during normal business hours. The
Advisor shall at all reasonable times have access to the books and records of
the Company and the Operating Partnership.

 

8



--------------------------------------------------------------------------------

2.07 Limitations on Activities. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would (a) adversely affect the status of the
Company as a REIT, (b) subject the Company to regulation under the Investment
Company Act of 1940, as amended, (c) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company, the Shares or its other securities, or (d) not be permitted by the
Articles of Incorporation or Bylaws, except if such action shall be ordered by
the Board, in which case the Advisor shall notify promptly the Board of the
Advisor’s judgment of the potential impact of such action and shall refrain from
taking such action until it receives further clarification or instructions from
the Board. In such event the Advisor shall have no liability for acting in
accordance with the specific instructions of the Board so given. Notwithstanding
the foregoing, the Advisor, its directors, officers, employees and stockholders,
and the directors, officers, employees and stockholders of the Advisor’s
Affiliates shall not be liable to the Company or to the Board or Stockholders
for any act or omission by the Advisor, its directors, officers, employees or
stockholders, or for any act or omission of any Affiliate of the Advisor, its
directors, officers, employees or stockholders, except as provided in
Section 5.02 of this Agreement.

2.08 Other Activities of the Advisor. Nothing herein contained shall prevent the
Advisor or its Affiliates from engaging in other activities, including, without
limitation, the rendering of advice to other Persons (including other REITs) and
the management of other programs advised, sponsored or organized by the Advisor
or its Affiliates; nor shall this Agreement limit or restrict the right of any
director, officer, employee, or stockholder of the Advisor or its Affiliates to
engage in any other business or to render services of any kind to any other
Person. The Advisor may, with respect to any investment in which the Company is
a participant, also render advice and service to each and every other
participant therein. The Advisor shall report to the Board the existence of any
condition or circumstance, existing or anticipated, of which it has knowledge,
which creates or could create a conflict of interest between the Advisor’s
obligations to the Company and its obligations to or its interest in any other
Person. The Advisor or its Affiliates shall promptly disclose to the Board
knowledge of such condition or circumstance. If the Sponsor, Advisor, any
Director or Affiliates thereof have sponsored other investment programs with
similar investment objectives which have investment funds available at the same
time as the Company, it shall be the duty of the Board (including the
Independent Directors) to adopt the method set forth in the Company’s most
recent Prospectus for its Shares or another reasonable method by which
investments are to be allocated to the competing investment entities and to use
their best efforts to apply such method fairly to the Company.

ARTICLE III

COMPENSATION

3.01 Fees.

(a) The Advisor shall receive an Advisory Fee and Performance Fee as
compensation for the services rendered hereunder. The Advisor is not entitled to
acquisition, disposition or financing fees.

(b) The Advisory Fee will be payable in arrears on a monthly basis and accrue
daily in an amount equal to 1/365th of 0.90% of the NAV for each class of Shares
for each day.

(c) The Performance Fee will not be paid for any calendar year in which the
Annual Total Return as a percentage of Stockholders’ invested capital as of the
last Business Day of such calendar year is less than or equal to 6%. The
Performance Fee will equal 25.0% of the difference between (i) the Annual Total
Return and (ii) the amount required to provide the Stockholders an Annual Total
Return of 6% for the measurement period (the “Priority Return”). In no event
will the Performance Fee exceed 10.0% of the Annual Total Return in any calendar
year. In the event the NAV per share for the W Shares, A Shares and I Shares
decreases below $15.00, the initial A Share NAV per share (which will be equal
to the W Share NAV per share on the first day we accept proceeds into such share
class) and the initial I Share NAV per share (which will be equal to the W Share
NAV per share on the first day we accept proceeds into such share class),
respectively (the “Base NAV”), the Performance Fee will not be calculated on any
increase in NAV up to the Base NAV. In addition, the Performance Fee for a share
class will not be paid with respect to any calendar year in which the NAV per
share for that share class as of the last Business Day of the calendar year (the
“Ending NAV”) is less than the Base NAV for that share class. The Base NAV is
subject to downward adjustment in the event that the Board, including a majority
of the Independent Directors, determines that such an adjustment is necessary to
provide an appropriate incentive to the Advisor to perform in a manner that
seeks to maximize stockholder value and is in the best interests of the
Company’s stockholders. In the event of any stock dividend, stock split,
recapitalization or similar change in the Company’s capital structure, the Base
NAV shall be ratably adjusted to reflect the effect of any such event. The
Advisor will begin the Performance Fee calculation for each share class with
respect to each calendar year by taking the sum of (i) the Ending NAV for such
class and (ii) the cumulative distributions per share for such class for the
year, and then (iii) subtracting the NAV per share for such class at the
beginning of such year (the “Starting NAV”); provided, however, that if the
Starting NAV for such class is less than the Base NAV for such class, the Base
NAV shall be used as

 

9



--------------------------------------------------------------------------------

the Starting NAV for purposes of this calculation for such class. The Advisor
will then divide the resulting amount by the Starting NAV for such class (or, if
the Base NAV for such class is used as the Starting NAV pursuant to the
preceding sentence, the Base NAV for such class) to calculate the total return
per share for such class, expressed as a percentage. If the total return per
share for such class exceeds 6% and the Ending NAV for such class is greater
than the Base NAV for such class, then the Performance Fee is calculated by
multiplying the excess percentage (the percentage above 6%) by 25%, and then
multiplying the resulting amount by the Starting NAV for such class (or, if the
Base NAV for such class is used as the Starting NAV in the total return
calculation for such class, the Base NAV for such class). Finally, that amount
is multiplied by the weighted average number of shares of such class outstanding
during the year (to reflect share issuances and/or share redemptions during the
year) to arrive at the total amount of the Performance Fee payable for such
class, subject to the limitation set forth above that in no event will the
Performance Fee exceed 10.0% of the Annual Total Return for the calendar year
for which the Performance Fee is being determined. The Performance Fee does not
take into account any selling commissions paid by holders of A Shares. The
Performance Fee for each calendar year for which the fee is payable shall be
paid on or before the earlier of (y) promptly after the audited financial
statements for such calendar year become available, or (z) March 15 of the year
following such calendar year, provided that if this Agreement or its term
expires without renewal prior to December 31 of any calendar year, then the
Performance Fee for such partial year shall be payable promptly after the
Company files its unaudited financial statements on Form 10-Q for the quarter
that includes the Termination Date, but in no event later than March 15 of the
year following the partial year for such quarterly unaudited financial
statements. The Performance Fee shall be payable for each calendar year in which
this Agreement is in effect, even if the Agreement is in effect for less than a
full calendar year.

(d) The Fees are payable in cash, unless the Company or the Operating
Partnership elects, with the Advisor’s consent, to pay in any class of Shares, a
promissory note or any combination of the foregoing.

(e) In the event the Company or the Operating Partnership commences a
liquidation of its Investments during any calendar year, the Company will pay
the Advisor the Fees from the proceeds of the liquidation and the Performance
Fee will be calculated at the end of the liquidation period prior to the
distribution of the liquidation proceeds to the Stockholders.

(f) In the event this Agreement is terminated or its term expires without
renewal, the Fees will be calculated and due and payable after the calculation
of NAV on the Termination Date. If the Fees are payable with respect to any
partial calendar month or calendar year, the Advisory Fee will be prorated based
on the number of days elapsed during any partial calendar month and the
Performance Fee will be prorated based on the number of days elapsed during any
partial calendar year and Annual Total Return achieved for the period of such
partial calendar year.

3.02 Expenses.

(a) As required by the NASAA Guidelines, Organization and Offering Expenses paid
by the Company will not exceed 15.0% of Gross Proceeds from the sale of Shares
in the Offering.

(b) In addition to the compensation paid to the Advisor pursuant to Section 3.01
hereof, the Company or the Operating Partnership shall pay directly or reimburse
the Advisor for all of the expenses paid or incurred by the Advisor in
connection with the services it provides to the Company and the Operating
Partnership pursuant to this Agreement, including, but not limited to:

(i) Organization and Offering Expenses; provided that within 60 days after the
end of the month in which an Offering terminates, the Advisor shall reimburse
the Company to the extent the Organization and Offering Expenses borne by the
Company exceed 15.0% of the Gross Proceeds raised in the completed Offering;

(ii) Acquisition Expenses incurred in connection with the selection and
acquisition of Assets, including such expenses incurred related to assets
pursued or considered but not ultimately acquired by the Company, subject to
limitations set forth herein and in the Articles of Incorporation;

(iii) the actual cost of goods, services and materials used by the Company and
obtained from Persons not affiliated with the Advisor, other than Acquisition
Expenses, including property management and leasing services;

 

10



--------------------------------------------------------------------------------

(iv) interest and other costs for borrowed money, including discounts, points
and other similar fees;

(v) taxes and assessments on income or property and taxes as an expense of doing
business and any other taxes otherwise imposed on the Company and its business,
assets or income;

(vi) costs associated with insurance required in connection with the business of
the Company or by the Board;

(vii) expenses of managing and operating Assets and Other Investments owned by
the Company, whether payable to an Affiliate of the Company, including wages and
salaries and other personnel related expenses, unless otherwise waived, in whole
or in part, by the Affiliate in its sole discretion, of all on-site and off-site
employees of the Affiliate who are engaged in the operation, management,
maintenance and leasing or access control of the Asset, or to a non-affiliated
Person;

(viii) all expenses in connection with payments to the Board for attending
meetings of the Board and Stockholders;

(ix) expenses associated with the issuance and distribution of Shares and other
securities of the Company, such as underwriting fees, advertising expenses,
legal and accounting fees, taxes and registration fees;

(x) expenses connected with payments of Distributions in cash or otherwise made
or caused to be made by the Company to the Stockholders

(xi) expenses of organizing, reorganizing, liquidating or dissolving the Company
or of amending the Articles of Incorporation or the Bylaws;

(xii) expenses of any third party transfer agent for the Shares and of
maintaining communications with Stockholders, including the cost of preparation,
printing, and mailing annual reports and other Stockholder reports, proxy
statements and other reports required by governmental entities;

(xiii) administrative service expenses, including all costs and expenses
incurred by Advisor in fulfilling its duties hereunder. Such costs and expenses
may include reasonable wages and salaries and other personnel-related expenses
of all employees of Advisor or its Affiliates who are engage in the management,
administration, operations, and marketing of the Company and its Assets,
including taxes, insurance and benefits relating to such employees, and legal,
travel and other out-of-pocket expenses which are directly related to their
services provided hereunder; and

(xiv) audit, accounting and legal fees, and other fees and expenses associated
with regulatory compliance.

(c) Expenses, other than Organization and Offering Expenses, incurred by the
Advisor on behalf of the Company and the Operating Partnership and payable
pursuant to this Section 3.02 shall be reimbursed no less than monthly to the
Advisor within 60 days after the end of each month. The Advisor shall prepare a
statement documenting the expenses of the Company and the Operating Partnership
during each month, and shall deliver such statement to the Company and the
Operating Partnership within forty-five (45) days after the end of each month.

(d) Organization and Offering Expenses incurred by the Advisor shall be
reimbursed no less than monthly to the Advisor within twenty-eight (28) days
after the end of each month. The aggregate amount reimbursed each month can
never exceed 0.75% of the aggregate Gross Proceeds from the sale of Shares in
the Offering, including shares issued in connection with the Company’s
distribution reinvestment plan, but excluding selling commissions charged on A
Shares sold in the primary offering. If the sum of the total unreimbursed amount
of such Organization and Offering Expenses, plus new Organization and Offering
Expenses incurred since the last reimbursement payment, exceeds the
reimbursement limit described in the previous sentence for the applicable
monthly installment, the excess will be eligible for reimbursement in subsequent
months (subject to the 0.75% limit) calculated on an accumulated basis, until
the Advisor has been reimbursed in full. The Advisor shall prepare a statement
documenting the Organization and Offering Expenses of the Company and the
Operating Partnership during each month, and shall deliver such statement to the
Company and the Operating Partnership within twenty (20) days after the end of
each month.

 

11



--------------------------------------------------------------------------------

(e) The expense reimbursements payable to the Advisor are payable in cash,
unless the Company or the Operating Partnership elects, with the Advisor’s
consent, to pay in Shares, a promissory note or any combination of the
foregoing.

3.03 Other Services. Should the Board request that the Advisor or any director,
officer or employee thereof render services for the Company other than set forth
in Section 2.02, such services shall be separately compensated at such rates and
in such amounts as are agreed by the Advisor and the Board, subject to the
limitations contained in the Articles of Incorporation, and shall not be deemed
to be services pursuant to the terms of this Agreement.

3.04 Reimbursement to the Advisor. The Company shall not reimburse the Advisor,
at the end of any fiscal quarter, for any Operating Expenses to the extent that,
in the four consecutive fiscal quarters then ended (the “Expense Year”) the
Operating Expenses exceed (the “Excess Amount”) the greater of (i) 2% of Average
Invested Assets or (ii) 25% of Net Income (the “2%/25% Guidelines”) for that
period of four consecutive quarters unless the Independent Directors determine
that such excess was justified, based on unusual and nonrecurring factors which
the Independent Directors deem sufficient. If the Independent Directors do not
approve such excess as being so justified, any Excess Amount paid to the Advisor
during a fiscal quarter shall be repaid to the Company. If the Independent
Directors determine such excess was justified, then within 60 days after the end
of any fiscal quarter of the Company for which total reimbursed Operating
Expenses for the Expense Year exceed the 2%/25% Guidelines, the Advisor, at the
direction of the Independent Directors, shall send our stockholders written
disclosure of such fact, together with an explanation of the factors the
Independent Directors considered in determining that such excess expenses were
justified. The Company will ensure that such determination will be reflected in
the minutes of the meetings of the Board. All figures used in the foregoing
computation shall be determined in accordance with generally accepted accounting
principles applied on a consistent basis.

ARTICLE IV

TERM AND TERMINATION

4.01 Term; Renewal. Subject to Section 4.02 hereof, this Agreement has a term
expiring November 30, 2013. Thereafter, this Agreement may be renewed for an
unlimited number of successive one-year terms upon mutual consent of the
parties. It is the Board’s Duty to evaluate the performance of the Advisor
annually before renewing the Agreement, and each such renewal shall be for a
term of no more than one year.

4.02 Termination. This Agreement may be terminated at the option of either party
(i) immediately upon a Change of Control or (ii) upon 60 days written notice
without cause or penalty (in either case, if termination is by the Company, then
such termination shall be upon the approval of a majority of the Independent
Directors). Notwithstanding the foregoing, the provisions of this Agreement
which provide for payment to the Advisor of expenses, fees or other compensation
following the date of termination (i.e., Sections 3.01(e) and 4.03) shall
continue in full force and effect until all amounts payable thereunder to the
Advisor are paid in full. The provisions of Sections 2.06, 2.07 and 4.03 through
6.11 shall survive the termination of this Agreement.

4.03 Payments to and Duties of Advisor upon Termination.

(a) After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to and
receive from the Company or the Operating Partnership within 30 days after the
effective date of such termination all unpaid reimbursements of expenses,
subject to the provisions of Section 3.04 hereof, and all liabilities related to
fees earned but not paid to the Advisor prior to termination of this Agreement,
subject to the 2%/25% Guidelines to the extent applicable.

 

12



--------------------------------------------------------------------------------

(b) The Advisor shall promptly upon termination:

(i) pay over to the Company and the Operating Partnership all money collected
and held for the account of the Company and the Operating Partnership pursuant
to this Agreement, after deducting any accrued compensation and reimbursement
for its expenses to which it is then entitled;

(ii) deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

(iii) deliver to the Board all assets, including the Assets and Other
Investments, and documents of the Company and the Operating Partnership then in
the custody of the Advisor; and

(iv) cooperate with, and take all reasonable actions requested by, the Company
and the Operating Partnership to provide an orderly management transition.

ARTICLE V

INDEMNIFICATION

5.01

(a) The Company shall indemnify and hold harmless the Advisor and its
Affiliates, including their respective officers, directors, partners and
employees, from all liability, claims, damages or losses arising in the
performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, subject to
any limitations imposed by the laws of the State of Maryland, the Articles of
Incorporation and the NASAA Guidelines under the Articles of Incorporation. The
Company shall not indemnify or hold harmless the Advisor or its Affiliates,
including their respective officers, directors, partners and employees, for any
liability or loss suffered by the Advisor or its Affiliates, including their
respective officers, directors, partners and employees, nor shall it provide
that the Advisor or its Affiliates, including their respective officers,
directors, partners and employees, be held harmless for any loss or liability
suffered by the Company, unless all of the following conditions are met: (i) the
Advisor or its Affiliates, including their respective officers, directors,
partners and employees, have determined, in good faith, that the course of
conduct which caused the loss or liability was in the best interests of the
Company; (ii) the Advisor or its Affiliates, including their respective
officers, directors, partners and employees, were acting on behalf of or
performing services of the Company; (iii) such liability or loss was not the
result of negligence or misconduct by the Advisor or its Affiliates, including
their respective officers, directors, partners and employees; and (iv) such
indemnification or agreement to hold harmless is recoverable only out of the
Company’s net assets and not from Stockholders. Notwithstanding the foregoing,
the Advisor and its Affiliates, including their respective officers, directors,
partners and employees, shall not be indemnified by the Company for any losses,
liability or expenses arising from or out of an alleged violation of federal or
state securities laws by such party unless one or more of the following
conditions are met: (i) there has been a successful adjudication on the merits
of each count involving alleged securities law violations as to the particular
indemnitee; (ii) such claims have been dismissed with prejudice on the merits by
a court of competent jurisdiction as to the particular indemnitee; and (iii) a
court of competent jurisdiction approves a settlement of the claims against a
particular indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of the Company were offered or sold as to
indemnification for violations of securities laws.

(b) The Articles of Incorporation provide that the advancement of Company funds
to the Advisor or its Affiliates, including their respective officers,
directors, partners and employees, for legal expenses and other costs incurred
as a result of any legal action for which indemnification is being sought is
permissible only if all of the following conditions are satisfied: (i) the legal
action relates to acts or omissions with respect to the performance of duties or
services on behalf of the Company; (ii) the legal action is initiated by a
third-party who is not a Stockholder or the legal action is initiated by a
Stockholder acting in his or her capacity as such and a court of competent
jurisdiction specifically approves such advancement; (iii) the Advisor or its
Affiliates, including their

 

13



--------------------------------------------------------------------------------

respective officers, directors, partners and employees, undertake to repay the
advanced funds to the Company together with the applicable legal rate of
interest thereon, in cases in which such Advisor or its Affiliates, including
their respective officers, directors, partners and employees, are found not to
be entitled to indemnification.

(c) Notwithstanding the provisions of this Section 5.01, the Advisor shall not
be entitled to indemnification or be held harmless pursuant to this Section 5.01
for any activity which the Advisor shall be required to indemnify or hold
harmless the Company pursuant to Section 5.02.

5.02 Indemnification by Advisor. The Advisor shall indemnify and hold harmless
the Company and the Operating Partnership from contract or other liability,
claims, damages, taxes or losses and related expenses including attorneys’ fees,
to the extent that (i) such liability, claims, damages, taxes or losses and
related expenses are not fully reimbursed by insurance and (ii) are incurred by
reason of the Advisor’s bad faith, fraud, misfeasance, misconduct, negligence or
reckless disregard of its duties. The Advisor shall not be held responsible for
any action of the Board in following or declining to follow any advice or
recommendation given by the Advisor.

ARTICLE VI

MISCELLANEOUS

6.01 Assignment to an Affiliate. This Agreement may be assigned by the Advisor
to an Affiliate of the Advisor with the approval of a majority of the Board
(including a majority of the Independent Directors). The Advisor may assign any
rights to receive fees or other payments under this Agreement without obtaining
the approval of the Board. This Agreement shall not be assigned by the Company
without the consent of the Advisor, except in the case of an assignment by the
Company to a corporation or other organization which is a successor to all of
the assets, rights and obligations of the Company, in which case such successor
organization shall be bound hereunder and by the terms of said assignment in the
same manner as the Company is bound by this Agreement. This Agreement shall be
binding on successors to the Company resulting from a Change of Control or sale
of all or substantially all the assets of the Company or the Operating
Partnership, and shall likewise be binding upon any successor to the Advisor.

6.02 Relationship of Advisor and Company. The Company and the Advisor are not
partners or joint venturers with each other, and nothing in this Agreement shall
be construed to make them such partners or joint venturers or impose any
liability as such on either of them.

6.03 Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:

 

To the Directors and to the Company:   Cole Real Estate Income Strategy (Daily
NAV), Inc.   2325 E. Camelback Road, Suite 1100   Phoenix, Arizona 85016  
Attention: Chief Executive Officer and President To the Operating Partnership:  
Cole Real Estate Income Strategy (Daily NAV) Operating Partnership, LP   2325 E.
Camelback Road, Suite 1100   Phoenix, Arizona 85016   Attention: General Partner
To the Advisor:   Cole Real Estate Income Strategy (Daily NAV) Advisors, LLC  
2325 E. Camelback Road, Suite 1100   Phoenix, Arizona 85016   Attention:
President

 

14



--------------------------------------------------------------------------------

Either party shall, as soon as reasonably practicable, give notice in writing to
the other party of a change in its address for the purposes of this
Section 6.03.

6.04 Modification. This Agreement shall not be changed, modified, or amended, in
whole or in part, except by an instrument in writing signed by both parties
hereto, or their respective successors or assignees.

6.05 Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

6.06 Choice of Law; Venue. The provisions of this Agreement shall be construed
and interpreted in accordance with the laws of the State of Arizona, and venue
for any action brought with respect to any claims arising out of this Agreement
shall be brought exclusively in Maricopa County, Arizona.

6.07 Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing signed by each of the parties
hereto.

6.08 Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

6.09 Gender; Number. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

6.10 Headings. The titles and headings of sections and subsections contained in
this Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation hereof.

6.11 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
the counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

6.12 Initial Investment. The Advisor or one of its Affiliates has contributed
$200,000 (the “Initial Investment”) in exchange for the initial issuance of
Shares of the Company. The Advisor or its Affiliates may not sell any of the
Shares purchased with the Initial Investment while the Advisor acts in an
advisory capacity to the Company. The restrictions included above shall not
apply to any Shares acquired by the Advisor or its Affiliates other than the
Shares acquired through the Initial Investment. Neither the Advisor nor its
Affiliates shall vote any Shares they now own, or hereafter acquire, or consent
that such shares be voted, on matters submitted to the Stockholders regarding
(i) the removal of Cole Real Estate Income Strategy (Daily NAV) Advisors, LLC or
any of its Affiliates as the Advisor; (ii) the removal of any member of the
Board; or (iii) any transaction by and between the Company and the Advisor, a
member of the Board or any of their Affiliates.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Advisory Agreement as of the date and year first above written.

 

COLE REAL ESTATE INCOME STRATEGY (DAILY NAV), INC.

 

By:  

/s/ D. Kirk McAllaster, Jr.

 

D. Kirk McAllaster, Jr.

  Executive Vice President, Chief Financial Officer and Treasurer

 

COLE REAL ESTATE INCOME STRATEGY (DAILY NAV) OPERATING PARTNERSHIP, LP     By:  

Cole Real Estate Income Strategy

(Daily NAV), Inc.

  Its General Partner     By:  

/s/ D. Kirk McAllaster, Jr.

 

D. Kirk McAllaster, Jr.

  Executive Vice President, Chief Financial Officer and Treasurer

 

COLE REAL ESTATE INCOME STRATEGY (DAILY NAV) ADVISORS, LLC By:  

/s/ Marc T. Nemer

  Marc T. Nemer   Chief Executive Officer